274 F.2d 828
DENVER AND RIO GRANDE WESTERN RAILROAD COMPANYv.UNITED STATES of America.
No. 6231.
United States Court of Appeals Tenth Circuit.
November 3, 1959.

Appeal from the United States District Court for the District of Utah.
Grant H. Bagley and Grant Macfarlane, Jr., Salt Lake City, Utah, for appellant.
A. Pratt Kesler, U. S. Atty., and William Jack Adams, Asst. U. S. Atty., Salt Lake City, Utah, for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to written stipulation of counsel. D.C., 175 F.Supp. 662.